Case 7:18-cv-12003NS8R/WGobdment! 31 Faed88/06/19 Page 1 of 5

akerman Rory J. McEvoy
Corts Cy et oN reupred re Akerman LLP

666 Fifth Avenue
20th Floor

Serit an owrded Ceye (ene sero New York, NY 10103
fio to te Curt oh oF eeBre Sens 2222S

F: 212 880 8965

. TT
August 6, 2019 \D, WO] at chic Lime be Court Al falle — DirF: 212 259 7195
Bp progr We ach | The Cher is durteted +d
Mot a copy of Lig Mem engl, to Plein f(t *
Honorable Nelson S. Roman [a
United States District Judge rh addias n He decek ard — slow P
Southern District of New York Oo} SUVICE on
300 Quarropas Street

Courtroom 218
White Plains, New York 10601

VIA FAX

 

 

Re: King v. Mount Sinai Health System HON; NELSON, S OMAN” 8
7:18 Civ. 12003 (NSR) UNITED STATES DISTRICT: QUOGE’
Dear Judge Roman:

On behalf of our client, The Mount Sinai Health System, we write to seek the Court's
guidance regarding the parties' Proposed Case Management Plan, filed with the Court on June
20, 2019, and, pursuant to my conversation yesterday with your Law Clerk. A copy of the
Proposed Case Management Plan is attached for the Court's convenience. To date, it does not
appear that the Proposed Case Management Plan was so ordered by the Court. As the Court is
aware, the parties have a scheduled mediation session on August 19, 2019.

We request clarification as to whether (i) the parties should submit a modified Proposed
Case Management Plan because some of the dates in the original Plan have passed; or (ii) the
parties should await the outcome of the August 19" mediation before submitting a revised Plan.

Respectfully submitted,
fe

K oe Ma Aang [Uwe
Rory J. McEvoy

Encl.

ce: Kenlyn King, pro se (via ECF and FedEx)

 

akerman.com a ene 3

 
Case 7:18-cv-122O3NSR/OSob0iMméenl d1 Fed’ 83/06/19 Page 2 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORKK

 

KENLYN KING,
18 Civ, 12003 CNSR)
Plaintiff,
CASE MANAGEMENT PLAN AND
~against- SCHEDULING ORDER

MOUNT SINAI HEALTH SYSTEM,

Defendant.

 

This Case Management Plan (the Plan") is submitted by the parties in accordance with
Fed, R. Civ. Pro. 16 and 26(f).

1, All parties [consent] [do not consent] to conducting all further proceedings before a
Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The
patties are free to withhold consent without adverse substantive consequences. (If all
parties consent, the remaining paragraphs of this form need not be completed.)

2. This case [is] [is not] to be tried to a jury.
3, Joinder of additional parties must be accomplished by July 22, 2019.
4, Amended pleadings may be filed until July 22, 2019.

5. Interrogatories shall be served no later than July 31, 2019, and responses
thereto shall be served within thirty (30) days thereafter. The provisions of Local Civil
Rule 33.3 [shall] [shall not] apply to this case.

6. First request for production of documents, if any, shall be served no later than July 31,
2019.

7, Non-expert depositions shall be completed by September 20, 2019.
a, Unless counsel agree otherwise or the Court so orders, depositions shall
not be held until all parties have responded to any first requests for
production of documents.

b, Depositions shall proceed concurrently.

C. Whenever possible, unless counsel agree otherwise or the Court so orders,

 
Case 7:18-cv-12203NS8R/ASobdreen! 31 Fed'3/06/19 Page 3 of 5

non-party depositions shall follow party depositions.

8. Any further interrogatories, including expert interrogatories, shall be served no
later than October 15, 2019.

9, Requests to Admit, if any, shall be served no later than October 30, 2019.
10. Expert reports shall be served no later than N/A.

11. Rebuttal expert reports shall be served no later than N/A.

12. Expert depositions shall be completed by N/A.

13, Additional provisions agreed upon by counsel are attached hereto and made a part
hereof.

14. ALLDISCOVERY SHALL BE COMPLETED BY October 31, 2019.
15. | Any motions shall be filed in accordance with the Court’s Individual Practices,

16, This Civil Case Discovery Plan and Scheduling Order may not be changed without leave
of Court (or the assigned Magistrate Judge acting under a specific order of reference),

17. The Magistrate Judge assigned to this case is the Hon, Lisa M. Smith.
18. If, after entry of this Order, the parties consent to trial before a Magistrate Judge, the
Magistrate Judge will schedule a date certain for trial and will, if necessary, amend

this Order consistent therewith.

19. The next case management conference is scheduled for N/A, at N/A. (The Court will set
this date at the initial conference.)

SO ORDERED.

Dated:

 

 

 

White Plains, New York Nelson S. Roman, U.S. District Judge
Case 7:18-cv-12003N8R/ASobtreen! 31 FHed’83/06/19 Page 4 of 5

AKERMAN LLP

Rory J. McEvoy

Brittany A, Buccellato
Attorneys for Defendants
666 Fifth Avenue

New York, New York 10103
(212) 880-3800

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KENLYN KING,
Plaintife | 18 Civ, 12003 (NSR) (LMS)
-against- AFFIDAVIT OF SERVICE
MOUNT SINAI HEALTH SYSTEM,

Defendant.

 

STATE OF NEW YORK _)
) Ss.!
COUNTY OF NEW YORK )

Casey Doyle, being duly sworn, deposes and says that she is over the age of eighteen; is not a
party to this action; and that on the 6" day of August, 2019, she caused a true and correct copy of
the foregoing LETTER TO COURT to be served upon:

Ms, Kenlyn King
5 Little Avenue
P.O. Box 2430
Middleton, New York 10940

by First Class Mail.

ok os
“ }

f x
lve
Khe 1p.

= Casey Doyle

 

Sworn to before me this
6" day of August, 2019

a ae

 

NOREEN DONOVAN
NOTARY PUBLIC, STATE OF NEW YORK -
UALIRED IN PUTNAM COUNTY.)
COMMISSION EXPIRES FEBRUARY 18, 20_.4

wm

 

 

 
Case 7:18-cv-12203N8R/OSokdinenl 21 Flled’68/06/19 Page 5 of 5

C Doyl
aker man Paralegal, Labor & Employment

re

Akerman LLP

666 Fifth Avenue
20th Floor

New York, NY 10103

D: 212 259 6442
T: 212 880 3800
F: 212 880 8965

 

Fax casey.doyle@akerman.com
Date: August 6, 2019
To: Honorable Nelson S, Roman Telephone:

United States District Court Fax: 914,390,4179

300 Quarropas Street
White Plains, New York 10601

 

Company: -

Subject: King v. Mount Sinai Health System
18 Civ. 12003 (NSR) (LMS)

# of Pages: 4

Please call (212) 880-3800 if you do not receive all the pages.

 

Dear Judge Roman:

Pursuant to the Court’s Individual Rules of Practice, enclosed please find correspondence to the
court and the attachments thereto, also filed via ECF today.

Respectfully submitted,

Casey Doyle
Paralegal

CONFIDENTIALITY NOTE: The information contained In this transmission may be privileged and confidential Information, and Is intended only for the use of the individual
or entity named above. If the reader of this message Is not the Intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this transmission In error, please immediately reply to the sender that you have recelved this communication
In error and then delete it. Thank you.

CIRCULAR 230 NOTICE: To comply with U.S, Treasury Department and IRS regulations, we are required to advise you that, unless expressly stated otherwise, any U.S.
federal tax advice contained in this transmittal, is not intended or written to be used, and cannot be used, by any person for the purpose of {!) avoiding penalties under
the U.S, Internal Revenue Code, or (It) promoting, marketing or recommending to another party any transaction or matter addressed tn this e-mail or attachment.

Client/Matter No: 0350631 User ID: 6052

akerman,com

 

 
